Citation Nr: 1818864	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to December 20, 2012 for grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in February 2018. The transcript is of record. 


FINDINGS OF FACT

1. In an unappealed February 1980 rating decision, the RO denied service connection for tinnitus. That decision was final.

2. In an unappealed April 2006 rating decision, the RO denied reopening the claim for service connection for tinnitus. That decision was final. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to December 20, 2012, for grant of service connection for tinnitus have not been met. 38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
I. Effective Date of Grant of Service Connection for Tinnitus

"Unless specifically provided otherwise in this chapter [38 U.S.C. §§ 5100 et seq.], the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C. § 5110(a).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a). Further, under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim. 

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). (The Board is aware of the revision to § 3.155 and the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits. See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999). In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b).

The Veteran has been awarded service connection for bilateral otitis media and bilateral hearing loss, effective April 24, 1972.  As part of a claim for an increased rating for his service-connected hearing loss, in May 1979 the Veteran noted that he had continual ringing in both ears. Treating this as an informal claim for tinnitus, the RO adjudicated the claim and issued a rating decision denying service connection in February 1980. No notice of disagreement was filed or new and material evidence submitted within one year, and the decision was final. 38 C.F.R. § 20.1103.

In November 2005, the Veteran filed to reopen his claim for service connection for tinnitus. The RO issued a rating decision in April 2006 denying reopening because there was no new and material evidence. No notice of disagreement was filed, and the decision was final. 38 C.F.R. § 20.1103.

The Veteran submitted a claim for an increased rating for his service-connected bilateral hearing loss on December 20, 2012. Upon examination for hearing loss, the VA examiner diagnosed the Veteran with tinnitus and provided an etiology opinion stating that it was related to service. In an October 2013 rating decision, the RO granted service connection for tinnitus with an effective date of December 20, 2012, the date of the claim for an increased rating for hearing loss. In his March 2014 Notice of Disagreement, the Veteran specifically challenged the effective date of the grant of service connection for tinnitus.

The Veteran contended in part that his March 18, 2010 petition for entitlement to Combat Related Special Pay (CRSC) should be considered a petition to reopen his claim for service connection for tinnitus.  VA is not the agency responsible for making the determination of CRSC eligibility in the first instance. A veteran must apply to his own service department through the Defense Finance and Accounting Service (DFAS). See M21-1MR, Part III, Subpart v, 5.A.7; see also 10 U.S.C. § 1413a (2012).  (The Department of the Army granted CRSC in a March 2013 decision in part based on service-connected otitis media and bilateral hearing loss.)  Therefore, because a claim for CRSC is made to the service department, it cannot be considered a petition to VA to reopen a claim for service connection for tinnitus.  

The Board finds that there was no formal or informal claim submitted between the final April 2006 decision for service connection for tinnitus and receipt of the claim submitted on December 20, 2012. Accordingly, an effective date prior to December 20, 2012 is not warranted.   

During the Board hearing, the undersigned advised the Veteran and his representative of his right to request reversal or revision of a previous rating decision on the basis of clear and unmistakable error.  


ORDER

Entitlement to an effective date prior to December 20, 2012 for service connection for tinnitus is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


